ICJ_157_MaritimeDelimitation-CaribbeanPacific_CRI_NIC_2017-02-02_ORD_01_NA_00_EN.txt.          COUR INTERNATIONALE DE JUSTICE


            RECUEIL DES ARRÊTS,
     AVIS CONSULTATIFS ET ORDONNANCES


 DÉLIMITATION MARITIME DANS LA MER
  DES CARAÏBES ET L’OCÉAN PACIFIQUE
         (COSTA RICA c. NICARAGUA)



FRONTIÈRE TERRESTRE DANS LA PARTIE
  SEPTENTRIONALE D’ISLA PORTILLOS
         (COSTA RICA c. NICARAGUA)


        ORDONNANCE DU 2 FÉVRIER 2017




                2017
         INTERNATIONAL COURT OF JUSTICE


          REPORTS OF JUDGMENTS,
       ADVISORY OPINIONS AND ORDERS


   MARITIME DELIMITATION IN THE
CARIBBEAN SEA AND THE PACIFIC OCEAN
         (COSTA RICA v. NICARAGUA)



LAND BOUNDARY IN THE NORTHERN PART
         OF ISLA PORTILLOS
         (COSTA RICA v. NICARAGUA)


          ORDER OF 2 FEBRUARY 2017

                          Mode oﬃciel de citation :
               Délimitation maritime dans la mer des Caraïbes
   et l’océan Pacifique (Costa Rica c. Nicaragua) — Frontière terrestre
  dans la partie septentrionale d’Isla Portillos (Costa Rica c. Nicaragua),
           ordonnance du 2 février 2017, C.I.J. Recueil 2017, p. 91




                              Oﬃcial citation :
                 Maritime Delimitation in the Caribbean Sea
    and the Pacific Ocean (Costa Rica v. Nicaragua) — Land Boundary
      in the Northern Part of Isla Portillos (Costa Rica v. Nicaragua),
             Order of 2 February 2017, I.C.J. Reports 2017, p. 91




                                              No de vente:
ISSN 0074-4441
ISBN 978-92-1-157315-2
                                              Sales number   1117

                                  2 FÉVRIER 2017

                                  ORDONNANCE




 DÉLIMITATION MARITIME DANS LA MER
  DES CARAÏBES ET L’OCÉAN PACIFIQUE
      (COSTA RICA c. NICARAGUA)


FRONTIÈRE TERRESTRE DANS LA PARTIE
  SEPTENTRIONALE D’ISLA PORTILLOS
      (COSTA RICA c. NICARAGUA)




   MARITIME DELIMITATION IN THE
CARIBBEAN SEA AND THE PACIFIC OCEAN
      (COSTA RICA v. NICARAGUA)


LAND BOUNDARY IN THE NORTHERN PART
         OF ISLA PORTILLOS
      (COSTA RICA v. NICARAGUA)




                              2 FEBRUARY 2017

                                    ORDER

                                                                        91




              INTERNATIONAL COURT OF JUSTICE

                               YEAR 2017
                                                                               2017
                                                                           2 February
                             2 February 2017                              General List
                                                                         Nos. 157 and 165

    MARITIME DELIMITATION IN THE
 CARIBBEAN SEA AND THE PACIFIC OCEAN
                   (COSTA RICA v. NICARAGUA)


LAND BOUNDARY IN THE NORTHERN PART
         OF ISLA PORTILLOS
                   (COSTA RICA v. NICARAGUA)



                                ORDER


Present: President Abraham; Vice-President Yusuf; Judges Owada,
         Tomka, Cançado Trindade, Greenwood, Xue, Donoghue,
         Gaja, Sebutinde, Robinson, Gevorgian; Registrar Couvreur.



  The International Court of Justice,
   Composed as above,
   After deliberation,
   Having regard to Article 48 of the Statute of the Court and to Art-
icles 31 and 47 of the Rules of Court,
  Makes the following Order:
  Whereas:
  1. By an Application ﬁled in the Registry of the Court on 25 February
2014, the Republic of Costa Rica (hereinafter “Costa Rica”) instituted pro-
ceedings against the Republic of Nicaragua (hereinafter “Nicaragua”) with

                                                                         4

      maritime delimitation — land boundary (ord. 2 II 2017)              92

regard to a dispute concerning “the establishment of single maritime bound-
aries between the two States in the Caribbean Sea and the Paciﬁc Ocean,
respectively, delimiting all the maritime areas appertaining to each of them,
in accordance with the applicable rules and principles of international law”
(hereinafter “the case concerning Maritime Delimitation”).
   2. Pursuant to Article 40, paragraph 2, of the Statute, the Registrar
immediately communicated a signed copy of the Application to the Gov-
ernment of Nicaragua; and, in accordance with paragraph 3 of that Arti-
cle, all States entitled to appear before the Court were notiﬁed that the
Application had been ﬁled.
   3. By an Order dated 1 April 2014, the Court ﬁxed 3 February 2015
and 8 December 2015 as the respective time-limits for the ﬁling of a
Memorial by Costa Rica and a Counter-Memorial by Nicaragua. The
Memorial and the Counter-Memorial were ﬁled within the time-limits
thus prescribed.
   4. At a meeting held by the President with the representatives of the
Parties on 28 January 2016, the Parties agreed that it was not necessary to
ﬁle a Reply and a Rejoinder.

   5. By letters dated 13 April 2016, the Registrar informed the Parties,
pursuant to Article 67, paragraph 1, of the Rules of Court, that the Court
was considering arranging for an expert opinion in accordance with Art-
icles 48 and 50 of its Statute, entrusted to one or several experts, asking
such experts to collect, by conducting a site visit, all the factual elements
relating to the state of the coast between the point located on the right
bank of the San Juan River at its mouth and the land point closest to
Punta de Castilla, as those two points can be identiﬁed today.

  6. After hearing the Parties, the Court decided, by an Order dated
31 May 2016, that an expert opinion would be obtained under Articles 48
and 50 of its Statute. It stated that this expert opinion would be entrusted
to two independent experts appointed by Order of the President of the
Court; these experts should visit the site in order to provide the
Court with their views on the state of the coast between the point suggested
by Costa Rica and the point suggested by Nicaragua in their written
pleadings as the starting-point of the maritime boundary in the Carib-
bean Sea.
  7. After consulting the Parties, the President of the Court appointed
the two experts by an Order of 16 June 2016.
  8. A ﬁrst site visit took place from 4 to 9 December 2016.

  9. On 16 January 2017, Costa Rica instituted proceedings against
Nicaragua with regard to a dispute concerning “the precise location of
the land boundary separating the Los Portillos/Harbor Head Lagoon
sandbar from Isla Portillos” and the “establishment of a military camp
by Nicaragua on the beach of Isla Portillos” (hereinafter “the case con-
cerning Isla Portillos”).

                                                                           5

      maritime delimitation — land boundary (ord. 2 II 2017)             93

   10. In its Application, Costa Rica requested the Court to join the new
proceedings with those in the case concerning Maritime Delimitation, pur-
suant to Article 47 of the Rules of Court.
   11. In accordance with Article 40, paragraph 2, of the Statute, the
Registrar immediately communicated a signed copy of the said Appli-
cation to the Government of Nicaragua; and, pursuant to paragraph 3 of
that Article, all States entitled to appear before the Court were notiﬁed
that the Application had been ﬁled.
   12. At a meeting held by the President with the representatives of the
Parties on 26 January 2017, the Parties were invited to make known their
Governments’ views both on the question of time-limits for the ﬁling of
pleadings in the case concerning Isla Portillos and on the appropriateness
of joining the proceedings in the latter case with those in the case con-
cerning Maritime Delimitation.
   13. Costa Rica stated that it maintained its request for a joinder of the
proceedings, observing in particular that it was necessary for the Court to
settle all of the questions at issue between the Parties concerning the
northern part of Isla Portillos. It was therefore in favour of short time-
limits being granted for the ﬁling of written pleadings in the new pro-
ceedings, so as to allow the Court to deal with both cases in its
current composition. To that end, Costa Rica proposed that each Party
be given a time-limit of 45 days, or a maximum of two months, in which
to prepare its written pleading. It further suggested that the experts’
report in the case concerning Maritime Delimitation should not be com-
municated to the Parties until after the ﬁling of the written pleadings in
the case concerning Isla Portillos.
   14. For its part, Nicaragua stated that in its opinion the conclusions
reached by the experts in the case concerning Maritime Delimitation
would be essential to the case concerning Isla Portillos, and that therefore
it would not be logical for Costa Rica to ﬁle its Memorial in the second
case before reading the said report. Nicaragua added that it would not be
able to comment on the appropriateness of a joinder or determine the
time needed to prepare its Counter-Memorial until it was in possession of
the experts’ report and Costa Rica’s Memorial. It was currently of the
view that, in any event, each Party should be given a time-limit of
six months to prepare its written pleading.

                                   * *
  15. In light of the information obtained by the President pursuant to
Article 31 of the Rules of Court, and taking into account the nature of
the case, the Court considers that the Parties should each have a period
of one month and a half at their disposal, from the ﬁling of the Appli-
cation, in which to prepare their respective written pleadings in the case
concerning Isla Portillos.

                                   * *
                                                                          6

      maritime delimitation — land boundary (ord. 2 II 2017)              94

   16. With regard to the question of joining the proceedings in the Mari-
time Delimitation and the Isla Portillos cases, the Court recalls that,
under Article 47 of the Rules, “[t]he Court may at any time direct that the
proceedings in two or more cases be joined”. This provision leaves the
Court a broad margin of discretion. Where the Court, or its predecessor,
the Permanent Court of International Justice, has exercised its power to
join proceedings, it has done so in circumstances where joinder was con-
sonant not only with the principle of the sound administration of justice,
but also with the need for judicial economy (see, for example, Legal Sta-
tus of the South-Eastern Territory of Greenland, Order of 2 August 1932,
P.C.I.J., Series A/B, No. 48, p. 268; North Sea Continental Shelf (Federal
Republic of Germany/Denmark; Federal Republic of Germany/Nether-
lands), Order of 26 April 1968, I.C.J. Reports 1968, p. 9; Certain Activities
Carried Out by Nicaragua in the Border Area (Costa Rica v. Nicaragua),
Joinder of Proceedings, Order of 17 April 2013, I.C.J. Reports 2013, p. 170,
para. 18; Construction of a Road in Costa Rica along the San Juan River
(Nicaragua v. Costa Rica), Joinder of Proceedings, Order of 17 April 2013,
I.C.J. Reports 2013, p. 187, para. 12). As the Court has had occasion to
recall, any decision to that eﬀect must be taken in light of the speciﬁc
circumstances of each case.

   17. In the present case, the Court considers that, in view of the claims
made by Costa Rica in the case concerning Isla Portillos and the close
link between those claims and certain aspects of the dispute in the case
concerning Maritime Delimitation, the proceedings in the two cases
should be joined. Such a joinder will allow the Court to address simul-
taneously the totality of the various interrelated and contested issues
raised by the Parties, including any questions of fact or law that are com-
mon to the disputes presented.

                                       *
                                   *       *

  18. For these reasons,
  The Court,
  (1) Fixes the following time-limits for the ﬁling of written pleadings
in the case concerning the Land Boundary in the Northern Part of Isla
Portillos (Costa Rica v. Nicaragua):
  2 March 2017 for the Memorial of the Republic of Costa Rica;
  18 April 2017 for the Counter-Memorial of the Republic of Nicaragua;
  (2) Decides to join the proceedings in the cases concerning Maritime
Delimitation in the Caribbean Sea and the Pacific Ocean (Costa Rica v.
Nicaragua) and the Land Boundary in the Northern Part of Isla Portillos
(Costa Rica v. Nicaragua);


                                                                           7

      maritime delimitation — land boundary (ord. 2 II 2017)            95

  (3) Reserves the subsequent procedure for further decision.

   Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague, this second day of February, two thousand
and seventeen, in three copies, one of which will be placed in the archives
of the Court and the others transmitted to the Government of the Repub-
lic of Costa Rica and the Government of the Republic of Nicaragua,
respectively.

                                          (Signed) Ronny Abraham,
                                                      President.
                                         (Signed) Philippe Couvreur,
                                                       Registrar.




                                                                         8


